Appeal from judgment, Supreme Court, New York County (Ira S. Gammerman, J.H.O.), entered March 18, 2010, which, upon defendant’s default, granted *561plaintiffs’ motion for summary judgment in lieu of complaint, unanimously dismissed, with costs, as taken from a nonappealable judgment.
Since the judgment appealed from was granted on default, no appeal lies therefrom. Defendant’s remedy is an application to the rendering court to vacate the judgment, if not otherwise time barred (see CPLR 5511, 5015; Armin A. Meizlik Co. Inc. v L&K Jewelry Inc., 68 AD3d 530 [2009]). Concur—Friedman, J.P., Sweeny, DeGrasse, Abdus-Salaam and Román, JJ.